[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                             OCT 6, 2008
                              No. 08-10959                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 04-20139-CR-JEM

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

MARIO MELO,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 6, 2008)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Neal Gary Rosensweig, counsel for Mario Melo, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because our

independent review of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED and Melo’s sentence following

re-sentencing is AFFIRMED. We DENY as moot Melo’s motion to dismiss

counsel on appeal, and we DENY Melo’s motions to dismiss his appeal and/or

hold his appeal in abeyance.




                                         2